[Cite as State ex rel. West v. McDonnell, 2014-Ohio-4391.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101455



                             STATE OF OHIO, EX REL.
                                TIMOTHY WEST

                                                               RELATOR

                                                     vs.

                   HONORABLE NANCY McDONNELL
                                                               RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 477005
                                           Order No. 478748

        RELEASE DATE: September 30, 2014
FOR RELATOR

Timothy West, pro se
Inmate No. A604-876
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} On May 29, 2014, the relator, Timothy West, commenced this mandamus

action against the respondent, Judge Nancy McDonnell, to compel the judge to resentence

him in the underlying case, State v. West, Cuyahoga C.P. No. CR-11-548609-B, as

mandated by this court in State v. West, 8th Dist. Cuyahoga Nos. 97391 and 97900,

2013-Ohio-96, that ruled that West’s convictions for cultivating/manufacturing marijuana

and drug trafficking were allied offenses. West had been convicted of both, and the trial

judge had initially sentenced him to consecutive sentences for those offenses. On July

23, 2014, the respondent judge moved for summary judgment on the grounds of

mootness. Attached to her dispositive motion was a certified copy of a July 8, 2014

journal entry scheduling the resentencing for July 24, 2014. A review of the underlying

case’s docket shows that the trial court resentenced West and merged the two counts, with

the state electing to sentence West on the drug trafficking count. West never opposed the

judge’s motion for summary judgment. This action is moot. West has received his

requested relief, a resentencing pursuant to this court’s judgment, and the trial court has

fulfilled its duty to resentence.

       {¶2} Accordingly, this court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Respondent to pay costs; costs

waived. This court directs the clerk of courts to serve all parties with notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶3} Writ denied.
LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR